Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is responsive to application filed on 8/21/2020.

                                          Foreign Priority

Acknowledgment is made of a claim for foreign priority under 35 U.S.C. § 119(a)-(d) or (f).


Allowable Subject Matter
Claims 1-9 are allowed.



The closest prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
D’angelo U.S. Patent Pub. No. 2003/0140084, discloses a system controlling use of a communication channel in a communication network where a link is included in a chatroom to allow two participants of the chatroom to have anonymous conversation.

REASONS FOR ALLOWANCE

The following is an examiner's statement of reasons for allowance:
Claims 1-9 are allowable over the prior art of record because none of the prior art of record teaches nor fairly suggests all the limitations recited in the claims. Specifically, assigning link information to the first anonymous profile; and creating at least one chatroom which is accessible through the link information assigned to the first anonymous profile and is a chatroom for 1:1 chat with the first anonymous 10profile, wherein a detail interface for the first anonymous profile outputted on the first user terminal provides interest data being set for the first anonymous profile and a list of the at least one chatroom participated in using the first anonymous profile ” . These limitations, taken in context of the entire claims are allowable over prior art of record. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARGON N NANO whose telephone number is (571)272-4007.  The examiner can normally be reached on 7:30 AM-3:30 PM. M.S.T.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Taylor can be reached on 571 272 3889.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 

/SARGON N NANO/           Primary Examiner, Art Unit 2457